Title: From George Washington to William Duer, 14 January 1777
From: Washington, George
To: Duer, William



Dear Sir
Head Quarters Morris town 14th Jany 1777

I some time ago recd advice that a large parcel of cloathing was forwarded from New England to peeckskill with an intent to come on to this Army.
I could not account for its being delayed there, untill I was just now informed by the Quarter Master General, that the Convention of your State had appropriated 26 Bales of it to their own use without consulting him in the least. This I look upon as a most extraordinary peice of Conduct, and what involves me just at this time in the greatest difficulties, for depending upon that Cloathing I have not applied elsewhere and the Troops in the Feild are now absolutely perishing for want of it.
I have therefore to desire that what is not made use of may be immediately forwarded to me, and that in future not the least Article may

be stopped upon the Way without giving me due Notice, that I may know how to regulate myself.
I dont doubt but your Troops were in want of Cloathing, but consider they were in comfortable Barracks while ours are marching over Frost and Snow many without a shoe Stocking or Blanket. I am Dear Sir Yr very hble Servt.
